Case 3:16-cr-00516-JJZ Document 1651 Filed 03/17/21                     Page 1 of 2 PageID 16624




                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE ORTHERN DISTRICT OF T EXAS


       United States of America,                        Case No. 3: 16 CR 516-1 3

                                    Plaintiff,          SENTENCING ORDER
                     -vs-                               RE: SPECIAL CO D ITIO S
                                                        OF SUPERVISED RE LEASE
       Shawn Mark Henry ( 13),
                                                        JUDGE JACK ZOUHARY
                                    Defendant.


                                             SPECIAL CONDITIO:\'S




            Employment
            Defendant shall not be employed by, affil iated with, own or control, or otherwise exercise,
            patticipate, directly or indi rectly, in the business of billing federa l insurance programs,
            including Medicare, Medicaid, Department of Labor, Tricare and Federal Healthcare
            Benefits Program. Defendant shall not accept payment from any hospital, surgical center or
            any business affiliated with directly or indirectly w ith a hospital or surg ical center without
            the probation officer' s approval.


            Financial Information
            Defendant shall provide to the probation officer complete access to all business and personal
            financ ial information.


            Restitution
            Defendant shall pay any remaining balance of restitution as set out in the Judgment.
Case 3:16-cr-00516-JJZ Document 1651 Filed 03/17/21                Page 2 of 2 PageID 16625




            I have reviewed and understand the above special conditions of my sentence outlined by the

     Judge at my sentencing hearing today.

            Further, I waive any late notice and supporting explanation of each of these conditions

     as may be required under 18 U.S.C. § 3583.



            Date:
                    - - - - -- - - - - -



                                                       Attorney



                                         /



                                   u
